  Case: 1:19-cv-00387-DRC Doc #: 18 Filed: 08/22/19 Page: 1 of 2 PAGEID #: 1068




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO

 EDWIN SOLIS, et al.                            :    Case No. 1:19cv387
                                                :
                         Plaintiffs,            :    (Judge Michael R. Barrett)
                                                :
        vs.                                     :
                                                :    ORDER GRANTING MOTION FOR
 EMERY FEDERAL CREDIT UNION                     :    STIPULATED PROPOSED
                                                :    SCHEDULE RE: ANTICIPATED
                         Defendant.             :    AMENDED COMPLAINT
                                                :
                                                :
                                                :

       Upon the Motion and Stipulation of the Parties, and the Court having reviewed the

Motion and Stipulation and found good cause shown for the relief requested therein,

       IT IS HEREBY ORDERED that the following briefing schedule proposed by the Parties

is hereby adopted:

              a. Plaintiffs’ Amended Complaint to be filed by August 19, 2019;

              b. Defendant’s response to the Amended Complaint to be filed by September 18,

                     2019;

              c. Plaintiffs’ opposition to the anticipated Motion to Dismiss the Amended

                     Complaint to be filed by October 18, 2019;

              d. Defendant’s reply in support of the motion to dismiss to be filed by November

                     8, 2019;

              e. Rule 26(f) conference and report by September 25, 2019; and
   Case: 1:19-cv-00387-DRC Doc #: 18 Filed: 08/22/19 Page: 2 of 2 PAGEID #: 1069




          IT IS FURTHER ORDERED that Defendant is hereby granted leave to file a twenty-five

page memorandum in support of its Motion to Dismiss, and that Plaintiffs are hereby granted

similar leave to file a twenty-five page memorandum in opposition.

          IT IS SO ORDERED this 22d day of August, 2019.



                                                      s/ Michael R. Barrett
                                                   Judge Michael R. Barrett
                                                   UNITED STATES DISTRICT JUDGE




DMS/12660829v.1
                                               2
